DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulton Publication No. US 2006/0132996.	
	Regarding claim 1, Poulton discloses an An electrostatic protection circuit for protecting an internal circuit, the electrostatic protection circuit comprising: 
a first circuit [Fig. 5, 201b] connected between a power pad [Fig. 5, 208, p] and an input pad [Fig. 5, s1] and configured to discharge a first electrostatic current, the first electrostatic current flowing from the input pad to the power pad; 
a second circuit [Fig. 5, 202a] connected between the input pad [Fig. 5, s1] and a ground pad [Fig. 5, g 206] and configured to discharge a second electrostatic current, the second electrostatic current flowing from the input pad to the ground pad; 
a third circuit [Fig. 5, 202b] connected between the power pad and the input pad and configured to discharge a third electrostatic current, the third electrostatic current flowing from the power pad to the input pad; 
a fourth circuit [Fig. 7, 251] connected between the power pad and the ground pad and configured to discharge a fourth electrostatic current, the fourth electrostatic current flowing from the power pad to the ground pad; 
a fifth circuit [Fig. 5, 201a] connected between the input pad and the ground pad and configured to discharge a fifth electrostatic current, the fifth electrostatic current flowing from the ground pad to the input pad; and 
a sixth circuit [Fig. 5, 252] connected between the ground pad and the power pad and configured to discharge a sixth electrostatic current, the sixth electrostatic current flowing from the ground pad to the power pad [par. 0023 to 0026]. 
.  Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not disclose that the first circuit comprises a first diode is connected between the base and the emitter of the first NPN transistor, and a second diode is connected between the emitter and the base of the first PNP transistor; and the second circuit comprises a third diode is connected between the base and the emitter of the second NPN transistor, and a fourth diode is connected between the emitter and the base of the second PNP transistor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose that the third circuit comprises a fifth diode is connected between the base and the emitter of the third NPN transistor, and a sixth diode is connected between the emitter and the base of the third PNP transistor; and the fourth circuit comprises a seventh diode is connected between the base and the emitter of the fourth NPN transistor, and an eighth diode is connected between the emitter and the base of the fourth PNP transistor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not disclose that the fifth circuit comprises a ninth diode is connected between the base and the emitter of the fifth NPN transistor, and a tenth diode is connected between the emitter and the base of the fifth PNP transistor; and the sixth circuit comprises an eleventh diode is connected between the base and the emitter of the sixth NPN transistor, and a twelfth diode is connected between the emitter and the base of the sixth PNP transistor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836